DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/22 has been entered.
 
Claims 1-17, 20-24 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10138221 in view of Bruneau (US8293756) and the Tasigna prescribing information (cited below). The instant claims are directed to a method of treating of leukemia, specifically Philadelphia chromosome positive chronic myeloid leukemia with nilotinib butanedisulfonate in either a 2:1 or 1:1 ratio. ‘221 teaches that the claimed nilotinib butanedisulfonate in either a 2:1 or 1:1 ratio was already known in the art to be useful for treating leukemia, more specifically Philadelphia chromosome positive chronic myeloid leukemia. ‘221 merely does not teach the claimed dosages and wherein the nilotinib butanedisulfonate is administered orally. However, this deficiency in ‘221 is addressed by Tasigna and Bruneau.
Tasigna (nilotinib HCl H2O) teaches that it was already known in the art to treat leukemia, specifically patients newly diagnosed with Philadelphia chromosome positive chronic myeloid leukemia and patients with resistant or intolerant Philadelphia chromosome positive chronic myelogenous leukemia and that it was known to typically use daily doses of 600 to 800 mg a day, which is administered as 300 mg twice daily or 400 mg twice daily via oral tablet/capsule formulations (See prescribing information). Tasigna also teaches wherein this formulation should be taken without food (See prescribing information).
	Bruneau teaches that dosages of nilotinib in various salt forms can be readily determined by one of ordinary skill in the art because it is routine for the daily dosage amount to be adjusted as necessary based on the severity of the condition in the patient, the patient’s needs, and professional judgement of the patient’s doctor and that dosage ranges typically used are from 0.1-100 mg/kg of body weight of the patient per day. Bruneau further teaches that lower dosages can be given, e.g. 0.5-20 mg/kg of body weight per day (See entire document; Col. 7, ln. 41-65). Bruneau further teaches wherein each unit dose, e.g. capsule, can contain from 5 to 500 mg of drug which reads on the claimed unit dose sizes and dosages and wherein the dosage forms/capsules can be administered once or twice daily which reads on the pill sizes, doses, and dose frequencies that are instantly claimed because it would have been obvious to one of ordinary skill in the art, specifically the prescribing doctor to determine the safest and most efficacious dose and dosing schedule (once or twice daily) for the patient having newly diagnosed Philadelphia chromosome positive chronic myeloid leukemia and patients having resistant or intolerant Philadelphia chromosome positive chronic myelogenous leukemia especially since it was already known in the art to use the claimed drug and salts thereof to treat the claimed conditions in dosages very close to those/overlapping the instantly claimed ranges as is taught by the combination of Tasigna and Bruneau. It further would have been obvious to form unit dosages having the various sizes instantly claimed for taking two or one unit dosage form twice daily as twice daily dosing has been previously indicated for the claimed drug and it is known in the art to form tablets/caplets having anywhere from 5 mg of nilotinib per unit dose to 500 mg nilotinib per unit dose and it is known to try and make each caplet large enough to contain enough drug that the patient doesn’t have to take lots of pills for each dose, which invites easier chances that the patient will miscount the pills and take too few or too little (thereby not getting an effective dose or possibly an overdose) and yet not have the pills be too large that they are difficult for people who are ill to swallow. Thus, it is optimization to determine reasonable dosage form sizes for swallowing and for a reasonable number of tablets/capsules that must be taken (e.g. 1-2 pills would obviously be a reasonable number of tablets if the drugs can be made into tablets of reasonable size for easy swallowing) as is taught by the combination of Tasigna and Bruneau. 
Thus, it would have been obvious to one of ordinary skill in the art to use the claimed nilotinib butanedisulfonate salts of US Patent No. 10138221 to treat the claimed types of leukemia in the claimed dosages and unit dosage sizes and at the claimed frequency because it was already known in the art to treat the claimed types of leukemia with overlapping dosages and unit dosage form sizes at the claimed dosage frequencies as was already taught by Tasigna and Bruneau. Thus, the instantly claimed method of using the nilotinib butanedisulphonate would have been an obvious use based upon the teachings of Tasigna and Bruneau.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brisander et al. (US20140356443), and further in view of Tasigna dosing information (https://www.hcp.novartis.com/products/tasigna/ph-cml/dosing-and-administration/?site=AM7-1218429GK100251&source=01030&gclid=EAIaIQobChMIpJiaruuR6gIVD43ICh1onwFCEAMYASAAEgIQOPD_BwE&gclsrc=aw.ds), Bruneau (US8293756), and Li et al. (WO2012174082, from IDS dated 05/03/21).
Applicant’s claim:
-- A method of treating leukaemia comprising orally administering to a patient in need thereof daily doses of nilotinib in the range from 100 mg to 600 mg, wherein the nilotinib is administered in a dosage form having a composition comprising nilotinib butanedisulphonate (2:1) or nilotinib butanedisulphonate (1:1).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-17, 20, 22, and 24, Brisander teaches nanoparticulate formulations of nilotinib which are useful for/used in methods of treating leukemia in oral daily unit dosages of from 5 to 700 mg, which can be divided into unit dosages that can be administered once, twice, etc. daily as necessary and Brisander further teaches wherein the effective dosage can be determined by the patient’s physician and is dependent upon route of administration, age, weight, and condition of the patient but is typically from 0.05-30mg/kg/day preferably from 0.05-10 mg/kg/day which would read on the claimed daily dosage range of 100-600 mg, and 200-400 mg, and 300-500 mg, etc.(See entire document; [0006]; [0043]; [0102]; [0120-0121]; [0122]; [0135-0136]; [0067];  [0149-0151]; Examples 1, 5, 9, 14-15, etc.; Tables 1-6, 21, etc.; Claims 22-24, 37-38, 45, 50; Claims 53-56). Brisander also teaches wherein the nilotinib can be administered as the pharmaceutically acceptable salt, e.g. HCl salt (See entire document; [0006]; [0043]; [0102]; [0120-0121]; [0122]; [0135-0136]; [  [0149-0151]; Examples 1, 5, 9, 14-15, etc.; Tables 1-6, 21, etc.; Claims 22-24, 37-38, 45, 50; Claims 53-56). 
	Regarding claim 15, Brisander teaches wherein the drugs can be administered with food, e.g. in a fed state (see [0147]; Examples (e.g. [0166]; Claim 52).
Regarding the claimed particle sizes of claims 16-17, Brisander teaches wherein the nanoparticles are typically from 1 to 1000 nm (1 micron) which would read on the claimed D90 being less than 25 microns, less than 10 microns, that are instantly claimed (See entire document; [0041]; [0047]; [0103]; Claim 45). 
Regarding claims 20 and 22, Brisander teaches wherein their particles/nanoparticles are stabilized with a surface stabilizer, specifically a poloxamer (see entire document; [0089]; [0044]; [0046]; [0098]; [0119]; Claims 3-4).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-17 and 20-24, Brisander does not teach wherein the leukemia is newly diagnosed Philadelphia chromosome positive chronic myeloid leukemia or is resistant or intolerant Philadelphia chromosome positive chronic myelogenous leukemia administered via the claimed number of unit doses once or twice daily. However, these deficiencies in Brisander are addressed by Tasigna prescribing information and Bruneau.
	Tasigna (nilotinib HCl H2O) teaches that it was already known in the art to treat leukemia, specifically patients newly diagnosed with Philadelphia chromosome positive chronic myeloid leukemia and patients with resistant or intolerant Philadelphia chromosome positive chronic myelogenous leukemia and that it was known to typically use daily doses of 600 to 800 mg a day, which is administered as 300 mg twice daily or 400 mg twice daily via oral tablet/capsule formulations (See prescribing information). Tasigna also teaches wherein this formulation should be taken without food (See prescribing information).
	Bruneau teaches that dosages of nilotinib in various salt forms can be readily determined by one of ordinary skill in the art because it is routine for the daily dosage amount to be adjusted as necessary based on the severity of the condition in the patient, the patient’s needs, and professional judgement of the patient’s doctor and that dosage ranges typically used are from 0.1-100 mg/kg of body weight of the patient per day. Bruneau further teaches that lower dosages can be given, e.g. 0.5-20 mg/kg of body weight per day (See entire document; Col. 7, ln. 41-65). Bruneau further teaches wherein each unit dose, e.g. capsule, can contain from 5 to 500 mg of drug which reads on the claimed unit dose sizes and dosages and wherein the dosage forms/capsules can be administered once or twice daily which reads on the pill sizes, doses, and dose frequency of claims 4-7 and 9-14, because it would have been obvious to one of ordinary skill in the art, specifically the prescribing doctor to determine the safest and most efficacious dose and dosing schedule (once or twice daily) for the patient having newly diagnosed Philadelphia chromosome positive chronic myeloid leukemia and patients having resistant or intolerant Philadelphia chromosome positive chronic myelogenous leukemia especially since it was already known in the art to use the claimed drug and salts thereof to treat the claimed conditions in dosages very close to those/overlapping the instantly claimed ranges as is taught by the combination of Tasigna and Bruneau. It further would have been obvious to form unit dosages having the various sizes instantly claimed for taking two or one unit dosage form twice daily as twice daily dosing has been previously indicated for the claimed drug and it is known in the art to form tablets/caplets having anywhere from 5 mg of nilotinib per unit dose to 500 mg nilotinib per unit dose and it is known to try and make each caplet large enough to contain enough drug that the patient doesn’t have to take lots of pills for each dose, which invites easier chances that the patient will miscount the pills and take too few or too little (thereby not getting an effective dose or possibly an overdose) and yet not have the pills be too large that they are difficult for people who are ill to swallow. Thus, it is optimization to determine reasonable dosage form sizes for swallowing and for a reasonable number of tablets/capsules that must be taken (e.g. 1-2 pills would obviously be a reasonable number of tablets if the drugs can be made into tablets of reasonable size for easy swallowing) as is taught by the combination of Tasigna and Bruneau. 
	Regarding claims 1-17, 20-24, none of Brisander, Tasigna, and Bruneau teach wherein the salt form of nilotinib is specifically the instantly claimed butanedisulphonate in ratios of 1:1 or 2:1, specifically 2:1. However, Bruneau does not limit the salt forms that can be made of nilotinib and specifically mentions that sulfonate/sulphonate salts, including disulphonates are known to be useful (See Col. 6, ln. 6-32). This deficiency in Brisander, Tasigna, and Bruneau is addressed by Li.
	
Li teaches formulating nilotinib free base or salts thereof with organic acids to increase the solubility and bioavailability of nilotinib, and Li specifically teaches using homologous acids to the instantly claimed 1,4-butanedisulfonic acid, specifically Li teaches using 1,2-ethanedisulphonic acid to form salts with nilotinib to increase the solubility and bioavailability                                                                                          which is homologous to the claimed 1,4-butanedisulfonic acid in that it is merely missing additional CH2 groups, and it is known, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Thus, one of ordinary skill in the art would be motivated to form the claimed 1,4-butanedisulfonic acid salts of nilotinib based on the teachings of Li which teach that other homologous alkyl disulfonic acids reacted with nilotinib free base to form more soluble and bioavailable forms of nilotinib for use in treating leukemia (See pg. 2, ln. 3-end of pg.; pg. 3, last 4 lines-pg. 4, end of section before description of drawings; pg. 5, ln. 10-end of pg. 12, end of 1st paragraph; abstract). 
	 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to determine the safest and most efficacious dose and dosing schedule (once or twice daily) for the patient having newly diagnosed Philadelphia chromosome positive chronic myeloid leukemia and patients having resistant or intolerant Philadelphia chromosome positive chronic myelogenous leukemia using the dosages of nanoparticulate nilotinib butanedisulphonate as taught by Brisander especially since it was already known in the art to use the claimed drug and salts thereof to treat the claimed conditions in dosages very close to those/overlapping the instantly claimed ranges as is taught by the combination of Brisander, Tasigna, Bruneau, and Li and one of ordinary skill in the art would be motivated to select the instantly claimed salt to do this because other alkyl disulfonate salts have been shown to increase the stability and bioavailability of nilotinib and if one can improve the solubility/bioavailability of nilotinib with other homologous alkyl disulfonate salts/dilsulfonic acids then one of ordinary skill in the art would expect that using known homologous alkyl disulfonate salts/disulfonic acids to the 1,2-ethanedisulfonate of Li, e.g. the instantly claimed 1,4-butanedisulfonic acid/1,4-butanedisulfonate would also lead to increase bioavailability and solubility and therefore lead to formulations which can utilize a lower daily pill count and smaller pills for the daily dosing. Thus, it would have been obvious to try forming butanedisulfonate salts of nilotinib in effort to increase the stability and bioavailability/solubility of the formulation for patients in need thereof since it was known that ethanedisulfonate salts of niltonib increased the bioavailability and solubility of nilotinib as is taught by Li. 
It further would have been obvious to one of ordinary skill in the art to form the claimed unit dosages having the various sizes instantly claimed for taking two or one unit dosage forms once or twice daily dosing has been previously indicated for the claimed drug and it is known in the art to form tablets/caplets having anywhere from 5 mg of nilotinib salts per unit dose to 500 mg nilotinib per unit dose and it is known to try and make each caplet large enough to contain enough drug that the patient doesn’t have to take lots of pills for each dose, which invites more opportunity for the patient to miscount the pills and take too few or too little (thereby not getting an effective dose or possibly an overdose) and yet not have the pills be too large that they are difficult for people who are ill to swallow. Thus, it is optimization to determine reasonable dosage form sizes for swallowing and for a reasonable number of tablets/capsules that must be taken (e.g. 1-2 pills would obviously be a reasonable number of tablets if the drugs can be made into tablets of reasonable size for easy swallowing) as is taught by the combination of Brisander, Tasigna and Bruneau and Li. 
	Regarding claims 1-17, and 20-24, It would have been obvious to one of ordinary skill in the art at the time of the instant filing to use other disulfonate salts, specifically, the instantly claimed butanedisulfonate salts in an 1:1 ratio with nilotinib or a 1:2 ratio with nilotinib 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 as is instantly claimed because butanedisulfonate/butanedisulfonic acid has the following structure 
    PNG
    media_image2.png
    278
    446
    media_image2.png
    Greyscale
 and therefore has two acid groups present which can form salts with up to two molecules of nilotinib (thereby giving the 1:1 and 2:1 salts instantly claimed as this is how the salts would form as 1:1 and 2:1 salts of nilotinib), and other dialkyldilsulfonate salts have been shown to increase the solubility and bioavailability of nilotinib as is taught by Li, and if one can improve the solubility/bioavailability of a drug by using other alkyldisulfonate salts then one can reasonably expect that other homologous alkyldisulfonate salts/alkyl disulfonic acids (e.g. the instantly claimed butanedisulfonate/butanedisulfonic acid) will also lead to improved solubility and bioavailability of nilotinib and therefore allow for a lower dosage of nilotinib to be used and thereby decrease side-effects and also utilize a lower daily pill count and smaller pills for the daily dosing. Thus, it would have been obvious to try forming butanedisulfonate salts of nilotinib, specifically the claimed 1:1 and 2:1 salts, in effort to increase the stability and bioavailability/solubility of the formulation for patients in need thereof. One of ordinary skill in the art would be specifically motivated to form the 2:1 salt of nilotinib butanedisulphonate because this would allow for a more concentrated dose of drug with a salt that increases its bioavailability/solubility thereby allowing for lower dosing/smaller pills while also increasing the bioavailability/solubility of the drug which would be homologous to the 1,2-ethanedisulfonic acid/1.2-ethanedisulfonate taught by Li which exhibits the same increased solubility, etc. (see abstract; pg. 2, ln. 3-end of pg.; pg. 3, last 4 lines-pg. 4, end of section before description of drawings; pg. 5, ln. 10-end of pg. 12, end of 1st paragraph). 
	Regarding the crystalline form II that is claimed as part of the method in claim 21, it would have been obvious to one of ordinary skill in the art that this is a property of the claimed salt form which has been rendered obvious by the teachings of Macdonald and Brisander. 
	Finally, it also would have been obvious to one of ordinary skill in the art to optimize the dosages of the nilotinib butanedisulfonate salts (1:1) and (2:1) to those instantly claimed, specifically from 100 mg to 600 mg per day and specifically 300-500 mg as is instantly claimed and wherein the dosages can be administered once or twice daily in the dosage form sizes indicated because Bruneau teaches that it was already known in the art to use overlapping ranges of dosages of nilotinib, specifically Bruneau teaches that dosages of nilotinib in various salt forms can be readily determined by one of ordinary skill in the art because it is routine for the daily dosage amount to be adjusted as necessary based on the severity of the condition in the patient, the patient’s needs, and professional judgement of the patient’s doctor and that dosage ranges typically used are from 0.1-100 mg/kg of body weight of the patient per day. Bruneau further teaches that lower dosages can be given, e.g. 0.5-20 mg/kg of body weight per day, and wherein the dosages can be administered once daily or at specified time intervals, e.g. twice daily as is taught by Tasigna.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
Regarding the newly added limitation wherein the solubility and bioavailability of the nilotinib is enhanced compared to a composition comprising nilotinib HCl, this is a property of the claimed salt which is rendered obvious by the prior art as discussed above. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicants request for the double patenting rejection of record to be held in abeyance is acknowledged. However, this request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection. 
	Applicant’s arguments with respect to the 103 rejection have been fully considered but are not persuasive. Specifically, applicants state that they reiterate the arguments from the previous response. The examiner’s response to these previous grounds of rejection is restated here.  Applicant's first argue that the new grounds of rejection presented in the final office action provides a "self-serving observation" that Li was provided on the ids filed 05/03/21. The examiner respectfully points out that when an ids is provided after an office action has been issued, e.g. after the non-final rejection which was sent 02/08/21, if the examiner believes a reference on that ids is better than art that is being used, the reference on the ids can be used in the rejection and the rejection can be made final. Thus, the final rejection mailed/dated 08/13/21 was a proper final rejection contrary to applicant's arguments. Applicant's then argue that it would not be expected that the claimed butane disulfonate salts would provide the improved activity, even though Brisander teaches that sulfonate/disulfonate salts, are useful salt forms of nilotinib, and Li teaches that 1,2 ethanedisulfonate salts of nilotinib are known to increase the solubility and bioavailability of nilotinib and the instantly claimed 1,4-butanedisulfonate/1 ,4-butanedisulfonic acid is only differs by the addition of CH2 groups. The examiner respectfully disagrees because applicant's have not demonstrated that other disulfonate salts do not increase the bioavailabilty and solubility of nilotinib, e.g. they have not demonstrated that their argued " unexpected results" are actually unexpected. Especially since the prior art Li teaches that homologous disulfonate salt compositions of nilotinib were already known in the art to increase the solubility and bioavailability of nilotinib over the known commercially available HCI salt (Tasigna), and the courts have previously determined, "Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977)." See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities, in the instant case the prior art teaches that sulfonate salts of nilotinib are useful for treating the same leukemia instantly claimed. Applicant's then argue that the formulation of Li does not specifically teach that the salt provides the increased solubility as they also use a solubility agent. The examiner respectfully points out that there is no increased solubility required by the instant claims and that the claims use comprising language with respect to the composition comprising the nilotinib salt and as such solubilizing agents are not excluded from the instant claims. Secondly, applicant's own formulation which is tested in table 3 contains solubilizing agents, e.g. poloxamers which are specifically disclosed in applicant's specification as solubilizing agents. Thus, applicant's themselves have not proven that the increased solubility is only due to the 1,4-butanedisulphonate salt as it appears that applicants are arguing. 
Applicants then argue that the examiner’s own statement shows the inconsistency in the examiner’s position. They argue that applicants have demonstrated the different in properties and not that the properties are not only dissimilar but unexpectedly dissimilar. They argue that the homologous compound argument made by the examiner is incorrect because that in the instant case while the structure is similar the properties are demonstrably different. The examiner respectfully disagrees because applicant’s have not demonstrated that the properties are different from those of the known 1,2-ethanedisulfonate/1,2-ethanedisulfonic acid of nilotinib that is taught by Li which are the homologous salts. The claimed salts do have some different bioavailability and solubility than the HCl salts. However, other homologous disulphonate salts were already known in the art, e.g. the 1,2-ethanedisulfonate/1,2-ethanedisulfonic acid of nilotinib that are taught by Li and Li teaches formulating nilotinib free base or salts thereof with organic acids to increase the solubility and bioavailability of nilotinib, and Li specifically teaches using homologous acids to the instantly claimed 1,4-butanedisulfonic acid, specifically Li teaches using 1,2-ethanedisulphonic acid to form salts with nilotinib to increase the solubility and bioavailability which are homologous to the claimed 1,4-butanedisulfonic acid in that these salts are merely missing additional CH2 groups, and it is known, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Thus, one of ordinary skill in the art would be motivated to form the claimed 1,4-butanedisulfonic acid salts of nilotinib based on the teachings of Li which teach that other homologous alkyl disulfonic acids reacted with nilotinib free base to form more soluble and bioavailable forms of nilotinib for use in treating leukemia.
Applicants then argue that there is too much picking and choosing by the examiner to arrive at the claimed invention. This is not found persuasive. In response, simply because the prior art "discloses a multitude of effective combinations does not render any particular formulation less obvious." Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). "[P]icking and choosing may be entirely proper in the making of a 103, obviousness rejection." In re Arkley, 455 F.2d 586, 587 (CCPA 1972).  Furthermore, it is noted that the secondary considerations that applicants argue are unexpected with their claimed method, are not actually unexpected as is discussed above because it was known to use disulfonate salts which are homologous to those claimed, specifically 1,2-ethanedisulphonic acid salts of nilotinib with other solubility enhancers to improve the solubility and bioavailability of nilotinib which is just what applicant’s are doing with their 1,4-butanedisulfonic acid salts of nilotinib and the unclaimed poloxamer in the instant formulation. Especially since applicant’s have not demonstrated that the increase in solubility and bioavailability comes solely from the 1,4-butanedisulfonic acid salts of nilotinib as applicant’s are arguing. Because applicant’s data/examples use poloxamers which are known solubility enhancers in the formulation with the 1,4-butanedisulfonic acid salts of nilotinib. Thus, the argued unexpected effects do not actually appear to be unexpected in light of the combined prior art teachings discussed above, e.g. especially Li.
Applicants then argue that the examiner has not even identified or shown the properties of the homolog that the examiner is comparing against. The examiner respectfully disagrees as Li expressly teaches Li specifically teaches using homologous acids to the instantly claimed 1,4-butanedisulfonic acid, specifically Li teaches using 1,2-ethanedisulphonic acid to form salts with nilotinib to increase the solubility and bioavailability, when used in combination with other solubility enhancers. Further applicant’s themselves report in their own data that applicant's formulation which is tested in table 3 contains solubilizing agents, e.g. poloxamers which are specifically disclosed in applicant's specification as solubilizing agents. Thus, applicant's themselves have not proven that the increased solubility is only due to the 1,4-butanedisulphonate salt as it appears that applicants are arguing. Applicants then argue that there is too much picking and choosing in Li to arrive at the instantly claimed salts. The examiner respectfully disagrees because as is discussed above the combined references together render obvious the instantly claimed method and it was already known in the art to form homologous sulphate salts of nilotinib to improve solubility and bioavailability when used in combination with other solubility enhancers just as in the instantly claimed method wherein in the examples the 1,4-butanedisulfonic acid salt of nilotinib is used with poloxamers which are known to function as solubility enhancing agents.
Applicants then argue that they do not have to show that their disulphonate salts are better than the sulphonate salts of the prior art. The examiner respectfully points out that when arguing unexpected results those results should be compared to the closest prior art, which in this case is the 1,2-ethanedisulphonic acid salts of nilotinib taught by Li not the nilotinib HCl salt of Tasigna. Because currently based on the teachings of Li, applicant’s salt providing improved solubility and bioavailability is not unexpected as it was known in the art to use other sulfonate/sulphonate salts, e.g. 1,2-ethanedisulphonic acid salts of nilotinib taught by Li to improve the bioavailability and solubility of nilotinib when combined with other solubility enhancers just as in the claimed invention/data which uses homologous sulfonate salts to those of Li, specifically 1,4-butanedisulphonate salt of nilotinib with poloxamers to increase the solubility over the Tasigna formulation which uses the HCl salt. Further as discussed above Li teaches that homologous salts argue that the instantly claimed results demonstrate that the butanedisulphonate salt of nilotinib has a higher bioavailability than the reference product which is the HCl salt which allows for lower dosing to be used, e.g. a fraction of the active nilotinib can be used when in the form of the butanedisulphonate salt vs the HCl salt which is the reference compound. However, the examiner disagrees that these results are unexpected because as is taught by Li it was known that when forming/using other alkanedisulfonate salts, specifically 1,2-ethanedisulfonate/1,2-ethanedisulfonic acid of nilotinib, that these homologous alkanedisulfonate salts increased the solubility of nilotinib and reduced the food effect and thereby increasing the bioavailability of the nilotinib which thereby allows for lower dosages of the active drug to be used, thereby also enabling a lower daily pill count, and these results/effects that are noted with the use of 1,2-ethane disulfonate as taught by Li (See abstract; pg. 2, ln. 3-end of pg.; pg. 3, last 4 lines-pg. 4, end of section before description of drawings; pg. 5, ln. 10-end of pg. 12, end of 1st paragraph, etc.) are the same effects seen with 1,4-butanedisulphonate salts instantly claimed. Thus, applicant’s unexpected results are not unexpected when taken in view of the combination of the prior art as is discussed above.
	Thus, contrary to applicant’s arguments the instantly claimed results are not unexpected when taken in view of Li and the combined references as is discussed above.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616